Citation Nr: 1614153	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  13-24 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of a pancreatico-duodenectomy and gall bladder removal.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

The Veteran had active military service in the U.S. Marine Corps from January 1969 to January 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction of the claim lies with the RO in St. Louis, Missouri.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for a pancreatic disorder, resulting in a pancreatico-duodenectomy and removal of the gall bladder, due to exposure to contaminated drinking water at Camp Lejeune, North Carolina.  

The Veteran's service records establish that he was stationed at Camp Lejeune during service.  VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs), and it will be assumed by VA that any given Veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011); VBA Training Letter 11-03 (Revised) (November 29, 2011).

In 2009, the National Academy of Sciences' National Research Council (NRC) published a report of its study assessing the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination, entitled Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects.  This report included a review of studies addressing exposure to trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent, as well as a mixture of the two, and disease manifestations potentially associated with such exposure.  Fourteen disease conditions were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.  See VBA Training Letter 11-03 (Revised) (November 29, 2011), Appendix B (listing esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myleodisplasic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects as the 14 diseases).

Although the Veteran's claimed pancreatic condition is not included in the list above, the Veteran was nevertheless provided a VA examination in April 2012.  Ultimately, no etiological opinion was provided, as the examiner noted the Veteran was not, and had not been, diagnosed with pancreatic cancer.  However, even though the Veteran initially claimed service connection for pancreatic cancer, VA must consider alternate disorders within the scope of an initial claim for service connection for a specific disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Veteran had suffered from chronic pancreatitis, and was informed that he may have had pancreatic cancer, which led to a pancreatico-duodenectomy and gall bladder removal.  It was only after this procedure that pathological testing revealed no evidence of cancer.  Given these facts, it is reasonable to expand the Veteran's claim to include all residuals of the pancreatico-duodenectomy and gall bladder removal regardless of whether he actually suffered from pancreatic cancer.  Clemons, 23 Vet. App. 1.  

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As such, an addendum opinion must be obtained to address whether any current residuals of a pancreatico-duodenectomy and gall bladder removal are etiologically related to the Veteran's active service, to include chemical exposure while stationed at Camp Lejeune.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the April 2012 VA examiner in order to obtain an addendum etiological opinion.  If the April 2012 VA examiner is unavailable, the claims file should be forwarded to another examiner with the appropriate medical expertise.  If the examiner determines an additional physical examination would be beneficial, one is to be arranged.  The entire claims file, to include this REMAND, must be made available to the examiner for review, and the report should indicate that such a review was accomplished.  

Following a review of the claims file, and physical examination of the Veteran if conducted, the examiner is requested to offer an addendum opinion as to whether it is at least as likely as not (probability of at least 50 percent) that any current residuals of a pancreatico-duodenectomy and/or gall bladder removal are etiologically related to the Veteran's active service.  

In offering this opinion, the examiner must specifically comment on the Veteran's assertion that the pancreatic disability, claimed as pancreatitis, that resulted in his pancreatico-duodenectomy, is due to exposure to contaminated water while stationed at Camp Lejeune.  

In this regard, the examiner is notified that the Veteran's exposure to chemical compounds that have been associated by scientific organizations with the potential for developing certain diseases, including trichloroethylene (TCE), tetrachloroethylene, also known as perchloroethylene (PCE), benzene, and vinyl chloride, has been conceded.

A complete rationale for all opinions expressed must be provided.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




